Citation Nr: 1735907	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1953 to April 1955, including service in the Korean DMZ.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified before the undersigned at an April 2015 hearing.  . 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must make as many requests as necessary to obtain relevant records in Federal custody, unless it is reasonably certain that the records to not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  On his application for benefits form the Veteran stated that he received medical treatment for PTSD from May 11, 1953 to March 28, 2010 at the Bronx VAMC.  VA requested those records, and an August 2012 letter from the Bronx VAMC indicated that it had no records responsive to this request.  Bronx VAMC records from March 29, 2010 through April 2, 2014 are of record.  A note from March 29, 2010 refers to the Veteran's last appointment in June 2009 and a medical procedure from 2007.  The Veteran's statement and the notes of earlier contacts indicate that there are records from the Bronx VAMC that have not been added to the record.  

VA also has a duty to provide a medical examination if necessary to decide a claim.  Id.  

While VA provided an examination in August 2011, this examiner only considered three of the five claimed stressors identified in the record.  The RO did not request records to confirm these stressors because the Veteran did not provide enough specific details as to timing or people involved.  At his Board hearing the Veteran named Private J.M., or M.J. (phonetic spelling) as well as a Private Brown (no first name given) as soldiers who had been killed by rats.  He also limited the time period of this event to the fall of 1954.  With this new, more specific, information the RO should be able to make a more detailed search for evidence corroborating the claimed stressor. 

The Veteran has described two possible stressors not yet considered by an examiner.  First, he stated that while in training he was harassed for being Greek, often denied access to the mess hall, and at least once had a cup of water struck from his hand by a Corporal.  Second, his patrol would often be fired on by North Koreans, retreat, and go back out the next night, which caused him severe emotional distress.  A Veteran claiming an in-service stressor related to personal assault is entitled to specific notice that evidence from sources other than the Veteran's service records, including evidence of behavior changes, may corroborate the Veteran's account of the stressor incident.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  Information about this in-service personal assault was first communicated to VA at the April 2015 Board hearing and the required notice was not sent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek to obtain from any appropriate records repository, including the Bronx VAMC, relevant VA medical records not already associated with the claims file, including the records of psychiatric treatment at the Bronx VAMC form May 1953 to March 2010.  The RO is reminded that Bronx VAMC records from March 2010 refer to earlier appointments and procedures from 2009 and 2007 which are not yet included in the claims file.  At a minimum this effort must include:
	
a.  Determine whether Bronx VAMC records created between May 1953 and March 2010 may have been archived, sent to other records repositories, or destroyed. 

b.  If other possible records repositories are identified, follow up with appropriate requests for records in accordance with 38 C.F.R. § 3.159(c).

c.  Document all efforts and results, including negative results, in the claims file.

d.  Add any newly obtained records to the claims file.  

Efforts must continue until the records are obtained unless it is reasonably certain they do not exist or further efforts would be futile.  

2.  Send notice to the Veteran informing him that evidence from sources other than the Veteran's service records, including evidence of behavior changes, may corroborate the Veteran's account of his in -service personal assault stressor.  Allow the Veteran time to provide such evidence or provide possible sources for such evidence.  If sources are identified, attempt to obtain evidence to substantiate the Veteran's claim in accordance with 38 C.F.R. § 3.159(c).

3.  From the U.S. Army and Joint Services Records Research Center and any other appropriate records repository, request records related to the death of James Miner, Miner James, and a Private, last name Brown, in the Korean DMZ from July 1954 to September 1954.  Send a separate request for the same information from October 1954 to December 1954.  

4.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD at any time since 2010, even if not found on the current examination (a current disability for VA purposes).

If a diagnosis of PTSD has been warranted at any time since 2010, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include:

a.  Finding a soldier with a gunshot wound to the head and accompanying him to the hospital;

b.  Translating for a soldier dying of cancer;  
   
c.  Waking to find a rat on his leg, then later discovering soldiers in the same tent dead from apparent rat bites;   
   
d.  Being fired on by North Koreans on a regular basis; 
   
e.  Being harassed and physically assaulted by other enlisted men and officers during training;
   
   f.  Fear of hostile military or terrorist activity.

If psychiatric disabilities other than PTSD are diagnosed, the examiner should provide an opinion as to whether those disabilities are at least as likely as not caused or aggravated by a disease or injury in active service, including the claimed stressors.

The examiner should provide reasons for all opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

